Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ralph D. Davis appeals the district court’s order denying his motions seeking to obtain copies of Title III orders * relevant to his criminal conviction, and for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Davis, No. 1:07-cr-00254-TSE-1 (E.D. Va. June 29, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


See 18 U.S.C. § 2510-2522 (2006).